IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

PORTUS SINGAPORE PTE LTD, and )
PORTUS PTY LTD., )
)
Plaintiffs, )

) C.A. No, 19-480-LPS-JLH
V. )
)
SIMPLISAFE, INC., )
)
Defendant. )

REPORT AND RECOMMENDATION

Plaintiffs Portus Singapore Pte Ltd. and Portus Pty Ltd. (collectively, “Plaintiffs”) filed this
patent infringement suit against Defendant SimpliSafe, Inc. (“SimpliSafe”), alleging infringement
of U.S. Patent Nos. 8,914,526 (“526 patent”) and 9,961,097 (“°097 patent”). After SimpliSafe
moved to dismiss the original complaint, Plaintiffs amended their complaint. (D.I. 11 (‘Amended
Complaint”).)! Pending before the Court is SimpliSafe’s motion to dismiss Plaintiffs’ Amended
Complaint. (D.I. 13.)

For the reasons stated below, I recommend that SimpliSafe’s motion be GRANTED-IN-
PART (with respect to Plaintiffs’ counts of direct infringement) and DENIED-IN-PART (with
respect to Plaintiffs’ counts of indirect and willful infringement).
I. BACKGROUND

The °526 patent is entitled “Local and Remote Monitoring Using a Standard Web
Browser.” It was issued on December 16, 2014 and claims priority to International App. No.
PCT/AU99/01128, filed on December 17, 1999, which, in turn, claims priority to Australian Patent

App. No. PP 7764, filed on December 17, 1998. The ’097 patent is entitled “System for Remote

 

1 T recommend DENYING SimpliSafe’s original motion to dismiss (D.I. 8) as moot.
Access of a User Premises.” It was issued on May 1, 2018, and it resulted from a continuation
application. Portus Singapore Pte Ltd. is the assignee of both patents. Portus Pty Ltd. is the
exclusive licensee of both patents. (Amended Complaint, {J 10, 16.)

The *526 and °097 patents have the same specification.” It describes a security system that
permits a user to monitor her home (or other location) remotely over the Internet. (7526 patent,
Abstract.) Plaintiffs allege infringement of claims 1, 3, 4, 5, 12, 22, 25, 44, 45, 46, 49, 50, and 59
of the °526 patent. (Amended Complaint, J] 19, 57.) Claims 1 and 59 are independent claims and
the rest depend on claim 1. Plaintiffs allege infringement of claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11,
15, 16, 17, 18, 19, 20, 21, and 22 of the °097 patent. (Ud, §§ 35, 57.) Claims 1 and 19 are
independent claims and the rest are dependent.

The basic components of the asserted claims are: (1) a remote access device that can
connect to the Internet; (2) at least one “connection gateway” in the user’s premises; and (3) a
server located outside the user’s premises that can “interconnect on-demand” with the connection
gateways.’ (See ’526 patent, cls. 1, 59; see also id., Abstract; 097 patent, cls. 1, 19.) Claim 1 of
the °526 patent recites:

A system for remote access of home networks in respective user premises
comprising:

an Internet browser hardware device including a processor running an Internet
browser;

an extranet located external to said user premises and accessible via said Internet
browser;

a plurality of connection gateways each comprising a hardware processor, each

 

2 In this section, I attempt to describe the invention in a way that facilitates ease of
understanding. In so doing, I make some generalizations about the invention. Nothing set forth
herein should be taken as the Court’s views on any future claim construction (or other) issues. For
the sake of simplicity, I cite to the °526 patent specification.

3 The parties do not appear to dispute that, for the purpose of resolving this motion, the claimed
systems are not materially different. (D.I. 14 at 3 n.2.)
of at least a subset of which is located in a respective one of the user
premises and is part of the respective home network of the respective user
premises; and

at least one communications server that each comprises a hardware processor
located in said extranet and adapted to interconnect on-demand with said
connection gateways;

wherein:

each of the at least the subset of the plurality of connection gateways is

accessible by the at least one communications server and is
communicatively coupled to one or more networked components of
the respective home network in which the respective connection
gateway is located, the at least one communications server not being
communicatively coupleable to the one or more networked
components of the respective home network; and

responsive to user-input of a Uniform Resource Locator (URL) in

(°526 patent, cl. 1.)

accordance with which said Internet browser accesses a
predetermined address on said extranet to which address the URL
corresponds, in which accessing said Internet browser provides
authorization data, one of said at least one communications server
subsequently:

determines which one of said home networks in which one of said
connection gateways is located said authorization data indicates
authority to at least one of control and monitor; and

creates a new communications session between said communications
server and said one of said connection gateways located in said
determined one of said home networks to at least one of control
and monitor operation of at least one service in said home
network, by which communications session the extranet:

obtains information contained within the home network from the
connection gateway of the determined home network; and

serves a webpage to the Internet browser via which the
information from the connection gateway of the
determined home network is provided to said Internet
browser.

Claim 1 of the ’097 patent recites:

A system for remote access of a user premises comprising:
a first hardware processing circuitry running an access browser module;
a second hardware processing circuitry located in a first network; and

aconnection gateway that is located in, and is part of a local network of, the user
premises;

wherein:

the second hardware processing circuitry is external to the user premises, is
accessible via the access browser module, and is configured to
communicate on-demand with the connection gateway;

the connection gateway is integrated with or communicatively coupled to
one or more networked components of the local network of the user
premises; and

the system is configured such that user-input of a Uniform Resource Locator
(URL), in accordance with which the first hardware processing
circuitry, using the access browser module, accesses an address on the
first network, begins a sequence in which the second hardware
processing circuitry responsively serves to the first hardware
processing circuitry, via the access browser module, information
regarding at least one of the one or more networked components of
the local network, which information the second hardware processing
circuitry obtains from the connection gateway without a direct
communicative coupling between the second hardware processing
circuitry and the at least one networked component of the local
network,

wherein the sequence includes the first hardware processing circuitry
transmitting to the second hardware processing circuitry
authentication data indicating authority to access the at least one
networked component of the local network, the transmission of the
authentication data being required for the serving of the information
to the first hardware processing circuitry, and wherein:

the user premises is one of a plurality of user premises;

the connection gateway is one of a plurality of connection gateways, each
of which is located in, and is part of a respective local network of, a
respective one of the plurality of user premises, and to each of which
the second hardware processing circuitry is configured to connect; and

the sequence further including the second hardware processing circuitry
determining which one of the local networks the authentication data
indicates authority to access,
the sequence further including the second hardware processing circuitry
establishing a new communication session between the first hardware
processing circuitry and the connection gateway of the respective
local network that the authentication data indicates authority to access
upon verification of the authentication data, and
wherein the second hardware processing circuitry receives, via the
connection gateway, selected information from at least one of the
networked components of the local network of the user premises, and
stores the selected information in the first network for subsequent
review by a user associated with the user premises, without requiring
the user to provide the authentication data, and
wherein the authority to access the at least one networked component of the
local network by transmitting the authentication data also provides
authority to access and review the previously stored selected
information in the first network via the access browser module.
(097 patent, cl. 1.) The parties’ arguments on this motion to dismiss are not specific to the
individual asserted claims. In general, the asserted claims list the physical components of the
claimed system (i.e., the remote access device, the server located outside the user’s premises, and
the connection gateway in the user’s premises) and describe how they function.

The Amended Complaint alleges that SimpliSafe sells infringing home security systems.
(Amended Complaint, J 12.) According to the Amended Complaint, the accused home security
systems use “Base Stations” that reside in the user’s premises. (/d., [{] 20, 36; see also id., Ex. A-
1, Figs. 1, 15-17; id, Ex. B-1, Figs. 1, 15-17.) The base stations connect to one or more
components in the user’s premises, such as window or door sensors. (Jd.) The base stations can
also connect to a server located outside of the user’s premises. (/d.) A user who is not at home
can obtain information about her premises remotely using a smartphone, tablet, or computer with
an Internet browser. (/d.) When the user enters the URL for the server into the Internet browser,
the server accesses the base station in the user’s premises and obtains information. (/d.) That

information is sent back to the user’s smartphone, tablet, or computer, and is displayed in the

Internet browser. (/d.)
The Amended Complaint contains four counts. Count One alleges direct infringement of
the ’526 patent by SimpliSafe. Count Two alleges direct infringement of the 097 patent by
SimpliSafe. Count Three alleges that SimpliSafe induced its customers to infringe both patents.
Count Four alleges willful infringement of both patents by SimpliSafe.

II. LEGAL STANDARDS

A defendant may move to dismiss a complaint under Federal Rule of Civil Procedure
12(b)(6) for failure to state a claim. “To survive a motion to dismiss, a complaint must contain
sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,
570 (2007)). A claim is plausible on its face when the complaint contains “factual content that
allows the court to draw the reasonable inference that the defendant is liable for the misconduct
alleged.” Id. (citing Twombly, 550 U.S. at 556). A possibility of relief is not enough. Jd. “Where
a complaint pleads facts that are ‘merely consistent with’ a defendant's liability, it ‘stops short of
the line between possibility and plausibility of entitlement to relief.’” Id. (quoting Twombly, 550
U.S. at 557).

In determining the sufficiency of the complaint under the plausibility standard, all “well-
pleaded facts” are assumed to be true, but legal conclusions are not. /d. at 679. “[W]hen the
allegations in a complaint, however true, could not raise a claim of entitlement to relief, this basic
deficiency should be exposed at the point of minimum expenditure of time and money by the
parties and the court.” Twombly, 550 U.S. at 558 (internal marks omitted).

II. DISCUSSION
A. Direct Infringement

SimpliSafe argues that Counts One and Two should be dismissed because the Amended
Complaint fails to plausibly allege that SimpliSafe directly infringes the asserted claims. I agree.

Section 271({a) of Title 35 pertains to direct infringement. It provides that “whoever
without authority makes, uses, offers to sell, or sells any patented invention, within the United
States or imports into the United States any patent invention during the term of the patent therefor,
infringes the patent.” 35 U.S.C. §271(a). A complaint sufficiently pleads direct infringement
when it puts the defendant “on notice of what activity . . . is being accused of infringement.” Nalco
Co. v. Chem-Mod, LLC, 883 F.3d 1337, 1350 (Fed. Cir. 2018) (quoting K-Tech Telecomms., Inc.
vy. Time Warner Cable, Inc., 714 F.3d 1277, 1284 (Fed. Cir. 2013)); see also BioMérieux, S.A. v.
Hologic, Inc., C.A. No. 18-21-LPS, 2018 WL 4603267, at *3 (D. Del. Sept. 25, 2018). There is
no requirement that the plaintiff “plead facts establishing that each element of an asserted claim is
met.” Nalco, 883 F.3d at 1350 (quoting Jn re Bill of Lading Transmission & Processing Sys. Patent
Litig., 681 F.3d 1323, 1335 (Fed. Cir. 2012)).

“[T]o ‘use’ a system for purposes of infringement, a party must put the invention into
service, i.e., control the system as a whole and obtain benefit from it.” Centillion Data Sys., LLC
v. Qwest Comme’ns Int'l, Inc., 631 F.3d 1279, 1284 (Fed. Cir. 2011) (citing NTP, Inc. v. Research
in Motion, Ltd., 418 F.3d 1282, 1317 (Fed. Cir. 2005), abrogated on other grounds by IRIS Corp.
v. Japan Airlines Corp., 769 F.3d 1359, 1361 n.1 (Fed. Cir. 2014)). Additionally, “direct
infringement by use of a system claim requires a party to use each and every element of a claimed
system.” Jd. (internal marks omitted). Accordingly, “to use a system, a person must control (even
if indirectly) and benefit from each claimed component.” Intellectual Ventures I LLC v. Motorola
Mobility LLC, 870 F.3d 1320, 1329 (Fed. Cir. 2017). The benefit cannot be general, amounting to
merely the “benefits from the claimed system as a whole.” Grecia vy. McDonald's Corp., 724 F.

App’x 942, 947 (Fed. Cir. 2018). Instead, “[t]he alleged benefit should be tangible, not
speculative, and tethered to the claims.” Jd.

Counts One and Two of the Amended Complaint allege that the “use” of SimpliSafe’s
home security systems directly infringes the °526 and °097 patents. (Amended Complaint, [fj 20-
32, 36-54.) SimpliSafe contends that those counts should be dismissed because they do not
plausibly allege that SimpliSafe itself “uses” the claimed systems.* According to SimpliSafe, the
Amended Complaint only alleges that “‘it is the end user—not SimpliSafe—who supplies and uses
the required smartphone, tablet, or computer.”

I agree with SimpliSafe. Plaintiffs do not dispute that all of the asserted system claims
require some type of remote access device that can connect to the Internet. (See, e.g., °526 patent,
cl. 1 (“Internet browser hardware device” that is “responsive to user-input of a Uniform Resource
Locator (URL)”); id, cl. 59 (“a mobile device . . . that provides a user interface” and is “responsive
to user-input, using the user interface, of a Uniform Resource Locator (URL)”); 097 patent, cl. 1
(“a first hardware processing circuitry running an access browser module” where “the system is
configured such that user-input of a Uniform Resource Locator (URL), ... using the access
browser module, accesses an address on the first network, begins a sequence ....”); id., cl. 19 (“a
first hardware processing circuitry including a user interface” where “the system is configured
such that user-input of a Uniform Resource Locator (URL) using the user interface ... begins a
sequence ....”).)

The well-pled factual allegations in the Amended Complaint only describe one “user” of
such a remote device: SimpliSafe’s customer. The Amended Complaint alleges that SimpliSafe’s
accused security systems permit remote access with “a smartphone, tablet, or computer” (526

patent, cl. 1; 097 patent, cls. 1, 19) or “a mobile device (such as an android and iOS smartphone)”

 

* Plaintiffs’ brief does not dispute that SimpliSafe does not make, sell, or offer to sell systems
that meet each element of the asserted claims. (Compare D.I. 14 at 5 n.3 with DI. 15 at 5-8.)
(°526 patent, cl. 59). (Amended Complaint, {f] 20, 32.) The Amended Complaint includes a
number of screenshots as “factual support” for the remote device component: the SimpliSafe
“customer” log-in page; a screenshot of a SimpliSafe user interface “Dashboard”; a SimpliSafe
advertisement depicting the SimpliSafe smartphone application and described functionality; and
the Apple App Store entry for the SimpliSafe Home Security Systems Mobile Control iPhone and
iPad app. (/d., J] 20, 32, 36; id, Ex. A-1, Figs. 3, 8, 15, 17; id, Ex. B-1, Figs. 3, 8, 15, 17.) All
of these factual allegations relate to a SimpliSafe’s customer’s ability to use a remote device to
access the Internet and monitor her premises. In contrast, there are no facts alleged supporting the
contention that SimpliSafe itself uses the claimed remote access device in connection with
operation of the claimed systems. Nor are there any facts suggesting that SimpliSafe controls a
user’s remote device or puts such a device into service. Centillion, 631 F.3d at 1284; Intellectual
Ventures I, 870 F.3d at 1329. Since SimpliSafe does not use or put such a device into service, it
does not “use” the claimed systems within the meaning of 35 U.S.C. § 271(a). Centillion, 631
F.3d at 1286.

Plaintiffs’ sole argument in response (which Plaintiffs state in three different ways in three
different subsections of its brief) is that the Amended Complaint generally alleges that SimpliSafe
uses the accused systems. (D.I. 15 at 6 (“It says quite clearly that ‘[t]he use of the Accused
Instrumentalities by Defendant, its resellers, or end-user customers, directly infringes claim | of
the °526 patent’ and that the [sic] ‘a smart phone, table [sic], or computer with an internet browser
is used by Defendant, its resellers, or end users.’” (emphases in original)); id. at 7 (“Defendant’s
argument attempts to overlook the allegations in the Amended Complaint that Defendant uses the
Accused Instrumentality.”); id. (“Furthermore, the Amended Complaint alleges that Defendant

uses the Accused Instrumentalities, therefore ‘put[ing] [sic] the invention into service.’”).)
Plaintiffs’ argument misses the mark. The essence of their argument is that they intended
to state a direct infringement claim against SimpliSafe. To do that, however, Plaintiffs must
plausibly allege—using well-pleaded facts—that SimpliSafe uses the claimed systems because it
puts the claimed systems as a whole into service, including the remote access device component.
Plaintiffs’ conclusory allegations that SimpliSafe uses the accused instrumentalities are
insufficient to state a claim that SimpliSafe uses the invention as claimed. See, e.g., Grecia, 724
F. App’x at 946-47 (affirming dismissal of direct infringement claim based on “use” of a system
where the complaint failed to explain how the defendant put each claimed component into service).
Likewise, Plaintiffs’ conclusory statement, with no factual support, that “Defendant [and] its
resellers” use a remote access device is insufficient—especially since the Amended Complaint
lacks any facts suggesting that Defendant uses such a device in connection with of the rest of the
claimed elements.> See id. (plaintiff's conclusory assertions were “insufficient to state a plausible
claim for relief for an infringing use of a claimed system under § 271(a)”). Accordingly, I agree
with SimpliSafe that the Amended Complaint fails to plausibly allege that SimpliSafe directly
infringes the patents.

B. Induced Infringement

Next, SimpliSafe argues that Count Three should be dismissed because it fails to plausibly
allege induced infringement. I disagree.

Section 271(b) of Title 35 provides a cause of action for induced infringement. It provides

 

5 | also reject Plaintiffs’ apparent suggestion that SimpliSafe directly infringes because it
derives a benefit from operation of the accused home security systems. A general benefit not
tethered to the claim language is insufficient to state a direct infringement claim based on use. See
Intellectual Ventures I, 870 F.3d at 1329 (“[T]o use a system, a person must control (even if
indirectly) and benefit from each claimed component.”); Grecia, 724 Fed. App’x at 947 (affirming
dismissal because “complaint fail[ed] to plausibly allege that [the defendant] obtained a benefit
from each and every claim element”).

10
that “[w]hoever actively induces infringement of a patent shall be liable as an infringer.” 35 U.S.C.
§ 271(b). To state a claim of induced infringement that can survive a motion to dismiss, the
complaint must plead (1) an underlying act of direct infringement, (2) facts plausibly supporting
an inference that the defendant intended another to take the acts that are alleged to constitute
infringement, and (3) facts plausibly supporting an inference that the defendant knew that the
induced acts constituted infringement. Nalco, 883 F.3d at 1355-56; DoDots Licensing Sols. LLC
y. Lenovo Holding Co., Inc., C.A. No. 18-98, 2019 WL 3069773, at *2 (D. Del. July 12, 2019).

SimpliSafe argues that the Amended Complaint fails to state an induced infringement claim
because it (1) does not plausibly allege an underlying act of direct infringement by a SimpliSafe
customer and (2) does not allege facts plausibly supporting an inference that SimpliSafe intended
its customers to take the acts that are alleged to constitute direct infringement.

1. Underlying act of direct infringement

The Amended Complaint sufficiently alleges direct infringement by SimpliSafe’s
customers. The Amended Complaint names SimpliSafe’s home security system as the accused
instrumentality and it alleges that SimpliSafe’s “end-use customers” use the accused system.
(Amended Complaint, ] 57.) The Amended Complaint also identifies each feature within the
accused home security system that is alleged to meet each limitation of the asserted claims. Each
paragraph concludes with citations to figures pertaining to the accused home security system,
including what appear to be screenshots of advertisements, user interfaces, contract terms, and an
Apple App Store entry for a SimpliSafe Home Security iPhone and iPad app. While screenshots
on their own may fail to plausibly allege infringement in certain cases, see, e.g., Chapterhouse,
LLC v. Shopify, Inc., C.A. No. 18-300, 2018 WL 6981828, at *2 (E.D. Tex. Dec. 11, 2018), this

case involves more than screenshots and bare conclusory statements. Here, the screenshots

11
supplement the factual allegations set forth in the text of the Amended Complaint. Under these
circumstances, SimpliSafe is “on notice of what activity ... is being accused of infringement.”
Nalco, 883 F.3d at 1350,

The Amended Complaint also plausibly alleges that a single entity—SimpliSafe’s
customer—uses each element of the asserted claims. The functioning of the system, as described
in claim 1 of the ’526 patent, can be generally summarized as follows: the end user inputs a URL
into the remote access device; the user input causes the server to start a new communications
session with the connection gateway in the user’s premises; the server obtains information
pertaining to the user’s premises; and the information is delivered to the user’s remote access
device as a webpage. (’526 patent, cl. 1.)

In contrast to the direct infringement allegations against SimpliSafe, the Amended
Complaint sufficiently alleges that the end-user customers “‘use”—as well as control and benefit
from-—the remote access device and the rest of the claimed system. For example, in support of
infringement of claim 1 of the ’526 patent, Plaintiffs allege the following facts: that “a [user] enters
the URL of the server [into the Internet browser], [then] it accesses the server’s IP address
corresponding to the URL”; “when a user logs in using the username and password, the it [sic]
determines which Base Station device to access” and “the server connects to the Base Station”;
the external server “obtains information from the networked devices such as window and door
sensors and video cameras”; and “the server sends a webpage to the user’s web browser which
contains information from the Base Station.” (Amended Complaint, 4 20.)

It does not matter that a customer may not physically possess one or more components of
the claimed invention. In Centillion, the Federal Circuit concluded that end-user customers could

directly infringe claimed systems even though they had no physical possession of certain back-end

12
processing equipment. Centillion, 631 F.3d at 1281. In that case, the customers controlled and
benefitted from the back-end processing equipment—and the system as a whole—by initiating
requests that caused the back-end processing equipment to generate reports and return them to the
customer. Likewise, here, the Amended Complaint sufficiently alleges that a SimpliSafe customer
controls the system—even those components not in her own physical possession—“[b]y causing
the system as a whole to perform [its processing function] and obtaining the benefit of the
result[.]°*” Jd. at 1285.
2. Specific intent to encourage infringement

SimpliSafe also argues that the induced infringement claims should be dismissed in their
entirety because the Amended Complaint fails to allege facts plausibly supporting an inference
that it intended its customers to take the acts alleged to constitute infringement. I disagree.

SimpliSafe cites M2M Solutions LLC v. Telit Communications PLC, C.A. No. 14-1103,
2015 WL 4640400 (D. Del. Aug. 5, 2015), in support of its argument, but that case actually
supports Plaintiffs. There, the Court concluded that a complaint sufficiently alleged specific intent
to induce customers to take infringing acts where it stated that “[the defendant] has actively
induced direct infringement by, inter alia, ... publishing manuals and promotional literature
describing and instructing the configuration and operation of those products in an infringing
manner by its customers, and by offering support and technical assistance to its customers that

encourage use of those products in ways that directly infringe one or more claims of the [patent in

 

6 SimpliSafe’s motion to dismiss does not argue that the claimed system requires multiple user
customers to put it into service, so I do not analyze that issue here.

7 The Amended Complaint also contains a conclusory allegation that SimpliSafe’s “resellers”
directly infringe the asserted patents. (Amended Complaint, | 57.) But the Amended Complaint
contains no facts supporting that allegation. Moreover, Plaintiffs’ opposition to the motion to
dismiss only argues that SimpliSafe induced its customers to directly infringe. (D.I. 15 at 11.)
Because I conclude that Count Four sufficiently states a claim that SimpliSafe induced its
customers to infringe, I do not separately analyze direct infringement by resellers.

13
suit].” Jd. at *4,

The allegations of specific intent in this case are even stronger because the Amended
Complaint incorporates specific examples of SimpliSafe’s instructions to its customers. Plaintiffs
attached screenshots to the Amended Complaint that suggest that SimpliSafe instructs its
customers (1) to put a SimpliSafe Base Station (which Plaintiffs allege meets the connection
gateway component of the claimed invention) in their premises (Amended Complaint, Ex. A-1,
Fig. 1) and (2) to use a computer or mobile device to remotely check the status of their premises
(which Plaintiffs allege meets the remote access device component of the claimed invention) (id.,
Figs. 3, 15). As explained above, the third main component of the claimed system (the server
external to the user premises) is not alleged to be in the physical possession of the customer but
the Amended Complaint sufficiently alleges that a customer puts that component into service when
she logs into the remote access component (id., | 20; see also id., Ex. A-1, Fig. 15). In short, the
Amended Complaint adequately alleges that SimpliSafe instructs its customers to take specific
acts that put the entire claimed system into service.

The cases cited by SimpliSafe are distinguishable. For example, in MONEC Holding AG
y. Motorola Mobility, Inc., the plaintiff's specific intent allegations were insufficient because the
“conclusory averments” about defendant’s marketing activities “contain[ed] no factual support.”
897 F. Supp. 2d 225, 234 (D. Del. 2012). The same was true in Pragmatus AV, LLC v. TangoMe,
Inc., No. 11-1092, 2013 WL 571798, at *12 (D. Del. Feb. 13, 2013), and Neology, Inc. v. Kapsch
Trafficcom IVHS, Inc., No. 13-2052, 2014 WL 4675316, at *6 (D. Del. Sept. 19, 2014). And, in
Vita-Mix Corp. v. Basic Holding, Inc., the Federal Circuit affirmed summary judgment of no
inducement because the plaintiff provided no evidence showing that the defendant encouraged its

customers to use the product in an infringing way. 581 F.3d 1317, 1328 (Fed. Cir. 2009). Here,

14
in contrast, Plaintiffs provide examples of SimpliSafe’s directions to its customers to take specific
actions that would allegedly put the claimed invention into service. (Amended Complaint, § 20;
id., Ex. A-1, Figs. 1, 3, 15.)

In its motion to dismiss, SimpliSafe makes no distinction between pre-suit and post-suit
inducement. It argues that Plaintiffs’ inducement claim should be dismissed in its entirety. I
disagree, since the allegations are at least sufficient to state a claim of post-suit inducement.
Accordingly, I recommend denying SimpliSafe’s motion to dismiss Plaintiffs’ induced
infringement claim.’

C. Willful Infringement

Finally, SimpliSafe invites the Court to dismiss the willful infringement claim set forth in
Count Four. I recommend declining the invitation.

To state a claim for willful infringement, “a plaintiff need (only) plausibly allege that ‘the
accused infringer: (1) knew of the patent-in-suit; (2) after acquiring that knowledge, it infringed
the patent; and (3) in doing so, it knew, or should have known, that its conduct amounted to

infringement of the patent.’” Align Tech., Inc. v. 3Shape A/S, 339 F. Supp. 3d 435, 449 (D. Del.

 

8 As explained above, a plaintiff alleging induced infringement must show not only that the
defendant intended another to take certain acts, but also that the defendant knew that those acts
constituted infringement. In its brief, SimpliSafe contends that Plaintiffs’ “allegations fail to give
rise to a plausible inference that SimpliSafe specifically intended to encourage third parties’
infringement,” which might be read as a challenge to both requirements. But the focus of
SimpliSafe’s argument is that the allegations are insufficient to show that it intended its customers
to take the acts alleged to be infringing. (D.I. 14 at 9-13; D.I. 16 at 6-7.) I reject that argument
for the reasons set forth above.

Even if SimpliSafe did challenge the knowledge requirement, I would reject it. “[T]here is no
requirement that plaintiff’s induced infringement claim be limited to presuit knowledge and facts.”
Telecomm Innovations, LLC v. Ricoh Co., Ltd., 966 F. Supp. 2d 390, 393 (D. Del. 2013). As
explained above, the Amended Complaint plausibly alleges that SimpliSafe’s customers are
continuing to infringe and that SimpliSafe continues to induce them to take the infringing acts.
The requirement that SimpliSafe know that their customers’ acts constitute infringement is
satisfied (at a minimum) by its notice of the Amended Complaint. /d.; see also DoDots, 2019 WL
3069773, at *3; ReefEdge Network, LLC v. Juniper Network, Inc., 29 F. Supp. 3d 455, 460 (D.
Del. 2014).

15
2018) (quoting Valinge Innovation AB v. Halstead New England Corp., C.A. No. 16-1082, 2018
WL 2411218, at *13 (D. Del. May 29, 2018)).

Count Four alleges that Defendant has willfully infringed by “making, using, selling, and
offering for sale the Accused Instrumentalities, and in inducing its customers to use the Accused
Instrumentalities in a manner that infringes the claims of the ’526 and °097 patents.” (Amended
Complaint, | 66.) SimpliSafe’s sole argument in support of dismissal of the willful infringement
claim is that the Amended Complaint fails allege “a plausible direct infringement claim.” (D.I. 14
at 13.) It is unclear to me what SimpliSafe means by a “direct infringement claim.” If SimpliSafe
means that a defendant cannot willfully infringe unless it is a direct (as opposed to an indirect)
infringer, SimpliSafe has provided no support for that contention and it appears to be wrong. Cf
Golden Blount, Inc. v. Robert H. Peterson Co., 438 F.3d 1354, 1369-70 (Fed. Cir. 2006) (affirming
judgment of willful infringement based in part on induced infringement).

If instead SimpliSafe means that there can be no willful infringement without an act of
direct infringement, I agree. However, as set forth above, I think the Amended Complaint
adequately alleges direct infringement by SimpliSafe’s customers, and I agree with Plaintiffs that
they have sufficiently alleged induced infringement.

SimpliSafe has set forth no other basis to dismiss the willful infringement claim.
Accordingly, I do not recommend dismissal.

IV. CONCLUSION

For the reasons set forth above, I recommend that SimpliSafe’s motion to dismiss the
Amended Complaint (D.I. 13) be GRANTED-IN-PART (with respect to Plaintiffs’ counts of
direct infringement) and DENIED-IN-PART (with respect to Plaintiffs’ counts of indirect and

willful infringement). I also recommend that SimpliSafe’s original motion to dismiss (D.I. 8) be

16
denied as moot.

This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(1)(B),(C),
Federal Rule of Civil Procedure 72(b)(1), and District of Delaware Local Rule 72.1. Any
objections to the Report and Recommendation shall be filed within fourteen days and limited to
ten pages. Any response shall be filed within fourteen days thereafter and limited to ten pages.
The failure of a party to object to legal conclusions may result in the loss of the right to de novo
review in the district court.

The parties are directed to the Court’s “Standing Order for Objections Filed Under Fed. R.

Civ. P. 72,” dated October 9, 2013, a copy of which can be found on the Court’s website.

Dated: November 15, 2019 LA. Abel

Jennifery Hall’
UNITED STATES MAGISTRATE JUDGE

17
